On the merits,
The notes are payable to the maker’s order — Foreman — and are endorsed in blank by him, and the mortgage is in favour of Fellowes & Co., or any future holder of the notes, and therefore, it is true to say the mortgage was in favour of Rochereau & Co. So that even if the law were as stated by plaintiff, that when a mortgage was transferred, a new stamping was necessary, and that the instrument became void in the hands of the transferree and lost its character as evidence before the State courts — a doctrine to which we by no means assent —-it has no application to this case.
The plaintiff admits in his pleadings that a notice of seizure was served on him, but avers that it did not embrace the 450 acre tract. The sheriff returned that he seized both tracts and sold both. The notice is not in the record, and the plaintiff offered no proof of his allegation, and the only proof that any notice was given is the plaintiff’s admission in pleading. So that although the order, the writ, the advertisement and the deed, call for and enumerate both tracts, the notice of seizure omitted one of them. If such defect existed in fact, it is one of those irregularities or illegalities which is cured by by the five years prescription. C. C. 3043; 10 Rob. 396; 21 A. 505; 27 A. 536. The plea of prescription is sustained.

Judgment affirmed.